DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 10 is indefinite as it recites several ingredients twice, some with differing amount ranges (e.g. milk solids, sodium bicarbonate).  It appears that Applicant may have merged two claims unintentionally.
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-8, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masutake et al (Published U.S. Application No. 2011/0020512).           Masutake et al discloses a shelf-stable ready to drink coffee beverage comprising a coffee component; a dairy component (e.g. non-fat milk; Examples 1-7; .
          Claim 5 further calls for the particular carrageenan employed.  However, it is not seen where same would make for a patentable distinction, and, absent a showing of unexpected results, it would have been further obvious to have employed any carrageenan as the high molecular substance as a matter of preference.           Regarding claims 6 and 7, Masutake et al also discloses the inclusion of sweetener (sweetened milk powder, paragraph 67; sugar; e.g. Table 1).  As for the 


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
April 10, 2021